Exhibit 10.35

A. Michael Chretien / Employment Agreement

AMENDED EMPLOYMENT AGREEMENT OF A. MICHAEL CHRETIEN

This Amended Employment Agreement of A. Michael Chretien (this “Agreement”) is
made September 16, 2011, (the “Effective Date”) between Intellinetics, Inc.
(hereinafter, “Employer”) at 2190 Dividend Drive, in the City of Columbus,
County of Franklin, State of Ohio 43228, and A. Michael Chretien, 7893 Devonwood
Court, Dublin, Ohio 43017 (hereinafter, “Employee”).

Recitals

A. Employer is engaged in the development, marketing, sales and support of
software applications, automation services and business solutions.

B. Employee is willing to be employed by Employer, and Employer is willing to
employ Employee, on the terms, covenants, and conditions set forth in this
Agreement and Employer’s Offer of Employment of Employee dated September 16,
2011 (the “Offer”) which is hereby incorporated by reference into this
Agreement.

In consideration of the mutual covenants and promises of the parties, Employer
and Employee covenant and agree as follows:

Section I Nature and Place of Employment

Employer does hire and employ Employee as Chairman of the Board, Vice President
of Compliance, and Secretary, with responsibilities set forth in the above
mentioned Offer of Employment. Additionally, Employee will perform ancillary and
incidental duties that are normally performed by a Chairman of the Board, Vice
President of Compliance, and Secretary. Employee does accept and agree to such
hiring and employment. Employee is subject to the supervision, orders, advice,
and directions of Employer.

Section II Manner of Performance of Employee’s Duties

Employee agrees to perform, at all times faithfully, industriously, and to the
best of Employee’s ability, experience, and talent, all of the duties that may
be required of and from Employee pursuant to the express and implicit terms of
this Agreement, to the reasonable satisfaction of Employer. Such duties shall be
rendered at the corporate office, 2190 Dividend Drive, Columbus, OH 43228 and at
such other place or places as Employer shall in good faith require or as the
interests, needs, business, and opportunities of Employer shall require or make
advisable. A performance review will be conducted annually. Employee can invite
a performance review at any time.

Section III Duration of Employment

The term of this Agreement shall be for an indeterminate period and will
commence on September 16, 2011. Either party may terminate this Agreement at any
time with or without cause. The parties stipulate and agree that the Employee is
an “At Will” employee under Ohio law and does not have a contract of employment
for a definite period. The parties further agree that the Employee’s status
shall not change except as set forth in a writing signed by both parties to this
Agreement.

Section IV Payment and Reimbursement

Employer shall pay Employee, and Employee agrees to accept from Employer, in
full payment for Employee’s services under this Agreement, compensation at the
rate of Ninety Seven Thousand and Five Hundred Dollars ($97,500.00) per year,
payable biweekly each month during which this Agreement shall be in force.

 

Confidential and Proprietary

 

Page 1 of 6



--------------------------------------------------------------------------------

A. Michael Chretien / Employment Agreement

 

Benefits are set forth in the Employee’s aforementioned Offer of Employment. In
the event that either party terminates this Agreement at any time and for any
reason (or without assigning a reason) the Employee shall be paid for all work
performed and for accrued unused annual vacation days at the date of
termination. If Employee’s remuneration includes commission, Employee will be
paid for such commission for any amounts received by Employer on or before date
of termination.

Employer further agrees employee profit sharing and/or bonuses may become part
of Employee’s compensation at the sole discretion of the Employer. Employer has
complete discretion to institute or discontinue employee profit sharing and to
pay or not to pay a bonus to Employee.

If Employee remains employed on January 1, 2012, Employer will pay Employee a
deferred compensation benefit in the form of a lump sum payment of $ 114,184.00
on March 31, 2015. Such lump sum payment shall be subject to all applicable
federal, state and local income and payroll withholding tax rules. Employee’s
right to receive such deferred compensation payment shall be no greater than an
unsecured, general creditor of the Employer.

It is the intent of the Company that any payment under this Agreement that
constitutes deferred compensation within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (hereinafter referred to as “Code”)
will be made in accordance with the requirements of Code Section 409A. If any
provision of this Agreement does not accurately reflect its intended
establishment of an exemption from (or compliance with) Code Section 409A, as
demonstrated by consistent interpretation or other evidence of intent, such
provision shall be considered ambiguous as to its exemption from (or compliance
with) Code Section 409A and shall be interpreted by the Company in a manner
consistent with such intent, as determined in the discretion of the Company.
Whenever a payment under this Agreement specifies a payment period with
reference to a specific date, the actual date of payment will be within the sole
discretion of the Company, and Employee, directly or indirectly, may not
designate the calendar year of any payment.

Section V Professional Employee Development-Continuing Education

Employer recognizes the mutual benefit for Employer and Employee of professional
employee development. Professional education and/or training therefore may be
offered and supported at the discretion of Employer.

Section VI Option to Terminate Agreement for Permanent Disability of Employee

Notwithstanding anything in this Agreement to the contrary, Employer has the
option to terminate this Agreement in the event that during its term Employee
shall become permanently disabled as the term permanently disabled is defined
below. Such option shall be exercised by Employer giving notice to Employee by
registered mail, addressed to Employee at Employee’s home address, or at such
other address as Employee shall designate in writing, of its intention to
terminate this Agreement on the last day of the month during which such notice
is mailed, and on the giving of such notice this Agreement and the term of this
Agreement comes to an end on the last day of the month in which the notice is
mailed, with the same force and effect as if that day were originally set forth
as the termination date.

For the purposes of this Agreement, Employee shall be deemed to have become
permanently disabled if, during any year of the term of this Agreement, because
of ill health, physical or mental disability, or for other causes beyond
Employee’s control, Employee shall have been continuously unable or unwilling or
have failed to perform his duties under this Agreement for fifteen
(15) consecutive days, or if, during any year of the term of this Agreement, he
shall have been unable

 

Confidential and Proprietary

 

Page 2 of 6



--------------------------------------------------------------------------------

A. Michael Chretien / Employment Agreement

 

or unwilling or have failed to perform his duties for a total period of thirty
(30) days, either consecutive or not. For the purposes of this Agreement, the
term “any year of the term of this Agreement” is defined to mean any period of
twelve (12) calendar months commencing on the date of employment.

Section VII Discontinuance of Business as Termination of Employment

Notwithstanding anything in this Agreement to the contrary, in the event that
Employer shall discontinue operating its business, then this Agreement will
terminate as of the last day of the month in which Employer ceases operations
with the same force and effect as if that day were originally set forth as the
termination date of this Agreement.

Section VIII Devotion by Employee of Full Time to Business

Employee shall devote all Employee’s time, attention, knowledge, and skill
solely and exclusively to the business and interest of Employer and Employer
shall be entitled to all of the benefits, emoluments, profits, intellectual
property, business process improvements, software, trade secrets, or other
benefits or thing of value arising from or incident to any and all work,
services, and advice of Employee, and Employee expressly agrees that during the
term of this Agreement Employee shall have no interest, directly or indirectly,
in any form, fashion or manner, as an owner, partner, officer, director,
stockholder, advisor, employee, consultant or in any other form or capacity, in
any other business similar to employer’s business or any allied trade; provided,
however, that nothing shall be deemed to prevent or limit the right of Employee
to invest any of Employee’s funds in the capital stock or other securities of
any corporation whose stock or securities are publicly owned or are regularly
traded on any public exchange, nor shall anything be deemed to prevent Employee
from investing or limit Employee’s right to invest his funds in real estate.
Employee shall not be required to work a normal 40 hour work week, but shall be
available at all reasonable times for consultation and management duties.

Section IX Nondisclosure of Trade Secrets and Proprietary/Legal Information.

Employee understands that in the performance of his job duties with the
Employer, he will be exposed to the Employer’s Trade Secrets and
Proprietary/Legal Information. “Trade Secrets and Proprietary/Legal Information”
means information or material that is commercially valuable to Employer and not
generally known in the industry or to the public. This includes but is not
limited to:

(a) any and all versions of the Employer’s proprietary computer software
(including source code and object code), hardware, firmware and documentation;

(b) any and all information concerning the Employer’s products and services,
including technical information, product data and specifications, diagrams, flow
charts, drawings, test results, know-how, processes, inventions, research
projects and product development;

(c) sales information, accounting and unpublished financial information,
business plans, markets and marketing methods, customer lists and customer
information, purchasing techniques, supplier lists and supplier information and
advertising strategies;

(d) information concerning the Employer’s employees, including their
compensation, strengths, weaknesses and skills;

(e) information submitted by or about Employer’s projects, teaming partners,
customers, suppliers, employees, consultants or co-venturers;

(f) confidential legal information, opinions, documents, advice and opinions;
and

(g) any other information not generally known to the public which, if misused or
disclosed, could reasonably be expected to adversely affect the Employer’s
business.

Employee will keep the employer’s Trade Secrets and Proprietary/Legal
Information, whether or not prepared or developed by employee, in the strictest
confidence. Employee will exercise due care to protect and maintain the
confidentiality of Employer’s Trade Secrets and Proprietary/Legal

 

Confidential and Proprietary

 

Page 3 of 6



--------------------------------------------------------------------------------

A. Michael Chretien / Employment Agreement

 

Information during the term of this Agreement after the termination of this
Agreement. Employee will not use or disclose such Trade Secrets and/or
Proprietary/Legal Information to others without the Employer’s written consent,
except when necessary to perform employee’s duties. Any breach of the terms of
this paragraph is a material breach of this Agreement. However, Employee shall
have no obligation to treat as confidential information which:

(a) was in Employee’s possession or known to Employee, without an obligation to
keep it confidential, before such information was disclosed to Employee by the
Employer;

(b) is or becomes public knowledge through a source other than Employee and
through no fault of Employee; or

(c) is or becomes lawfully available to Employee from a source other than the
Employer provided such source is not under any obligation of confidentiality to
Employer.

Section X Return of Materials

When Employee’s employment with the Employer ends, for whatever reason, Employee
will promptly (within five calendar days) deliver to the Employer all originals
and copies of all documents, records, electronically stored information,
software programs, media and other materials received through his employment
with Employer. Employee will also return to Employer all equipment, files,
software programs and other property belonging to Employer.

Section XI Confidentiality Obligation Survives Employment

Employee understands that Employee’s obligation to maintain the confidentiality
and security of Employer’s Trade Secrets and Proprietary/Legal Information
remains with Employee even after Employment with Employer ends.

Section XII Nonsolicitation of Customers/Clients/Employees

Employee covenants and agrees that all times while employed by Employer and for
a further period of two (2) years after the termination of this Agreement,
irrespective of when and in what manner said Agreement may be terminated,
Employee will not for himself or any other person or entity, directly or
indirectly, by stock or other ownership, investment, management, consultation,
employment or otherwise, or in any relation whatsoever in any manner solicit,
interfere or endanger relationships between Employer and its
customers/clients/employees. Employee acknowledges that failure to comply with
provisions of the preceding will cause irreparable damage therefore Employer
entitled to an injunction prohibiting such activities on the part of Employee
and all persons acting in concert with Employee.

Section XIII Noncompetition

Employee shall not engage in any employment or business activity in the State of
Ohio that directly competes with that of Employer for a period of Six (6) months
after termination of his / her employment with Employer.

Section XIV Commitments Binding on Employer Only on Written Consent

Anything contained in this Agreement to the contrary notwithstanding, it is
understood and agreed that Employee shall not have the right to make any
contracts or commitments for or on behalf of Employer without the written
consent of Employer.

Section XVI Terms to Be Exclusive

This written Agreement and the Offer incorporated herein contain the sole and
entire Agreement between the parties and shall supersede any and all other
agreements between the parties. The parties acknowledge and agree that neither
of them has made any representation with respect to the subject matter of this
Agreement or any representations inducing its execution and delivery except such

 

Confidential and Proprietary

 

Page 4 of 6



--------------------------------------------------------------------------------

A. Michael Chretien / Employment Agreement

 

representations as are specifically set forth in this writing and the parties
acknowledge that they have relied on their own judgment in entering into the
same. The parties further acknowledge that any statements or representations
that may have been made by either of them to the other are void and of no effect
and that neither of them has relied on such statements or representation in
connection with its dealings with the other.

Section XVII Waiver or Modification Ineffective Unless in Writing

It is agreed that no waiver or modification of this Agreement or of any
covenant, condition, or limitation contained in it shall be valid unless it is
in writing and duly executed by the party to be charged with it, and that no
evidence of any waiver or modification shall be offered or received in evidence
in any proceeding, arbitration, or litigation between the parties arising out of
or affecting this Agreement, or the rights or obligations of any party under it,
unless such waiver or modification is in writing, duly executed as above. The
parties agree that the provisions of this paragraph may not be waived except by
a duly executed writing.

Section XVIIII Agreement Governed by Law of State of Ohio

The parties agree that it is their intention and covenant that this Agreement
and performance under it and all suits and proceedings relating to it be
construed in accordance with and under and pursuant to the laws of the State of
Ohio and that in any action, special proceeding, or other proceeding that may be
brought arising out of, in connection with, or by reason of this Agreement, the
laws of the State of Ohio, exclusive of the choice of laws rules, shall be
applicable and shall govern to the exclusion of the law of any other forum,
without regard to the jurisdiction in which any action or proceeding may be
instituted.

Section XIX Survivorship of Benefits

This Agreement shall be binding on and inure to the benefit of the respective
parties and their executors, administrators, heirs, personal representatives,
successors and assigns.

Section XX Execution of Documents

Both while employed by the Employer and afterwards, Employee agrees to execute
and aid in the preparation of any papers that Employer may consider necessary or
helpful to obtain or maintain any patents, copyrights, trademarks or other
proprietary rights at no charge to Employee, but at Employer’s expense. Employee
agrees that any intellectual property, business process, technique or
improvement that employee develops, creates or contributes toward creating
during the time that Employee is employed shall be and remain the property of
the Employer. Employee shall execute such assignments or other documents that
are helpful or necessary to vest ownership of any and all such property in the
Employer.

Employee acknowledges that failure to comply with provisions of the preceding
will cause irreparable damage therefore Employer is entitled to an injunction
prohibiting such activities on the part of Employee and all persons acting in
concert with him.

Section XXI Enforcement

Employee agrees that in the event of a breach or threatened breach of this
Agreement, money damages would be an inadequate remedy and extremely difficult
to measure. Employee agrees, therefore, that the Employer shall be entitled to
an injunction to restrain Employee from such breach or threatened breach.
Nothing in this Agreement shall be construed as preventing the Employer from
pursuing any remedy at law or in equity for any breach or threatened breach.

 

Confidential and Proprietary

 

Page 5 of 6



--------------------------------------------------------------------------------

A. Michael Chretien / Employment Agreement

 

Section XXIII Severability

If any provision of this Agreement is determined to be invalid or unenforceable,
the remainder shall be unaffected and shall be enforceable against both the
Employer and Employee.

IN WITNESS WHEREOF, the parties have executed this Agreement on the dates set
forth below.

 

INTELLINETICS INC., INC.:     Employee: A. Michael Chretien /s/    William J
Santiago             /s/    A. Michael Chretien         William J Santiago,
President & CEO     A. Michael Chretien, Chairman of the Board, Vice President
of Compliance, and Secretary Date: 9/16/2011     Date: 9/16/11

 

Confidential and Proprietary

 

Page 6 of 6